IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CORRINE PUCCI, FORMER                 NOT FINAL UNTIL TIME EXPIRES TO
WIFE,                                 FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D15-3747
v.

GARY JOHNSON, FORMER
HUSBAND,

      Appellee.

_____________________________/

Opinion filed July 25, 2016.

An appeal from the Circuit Court for Duval County.
Elizabeth Senterfitt, Judge.

Caleb D. Rowland and William M. Blume, Blume & Rowland, PLLC,
Jacksonville, for Appellant.

Beth M. Terry, Jacksonville, for Appellee.




PER CURIAM.

      The former wife raises two issues in this appeal of the final judgment

dissolving the parties’ marriage. We find no merit in her claim that the trial court
erred in granting the former husband’s motion to enforce the parties’ oral

settlement agreement. However, we agree with the former wife’s argument that

the trial court erred by failing to distribute the marital assets identified in her

motion for rehearing, which were not addressed in the settlement agreement that

was subsequently incorporated into the final judgment. See § 61.075, Fla. Stat.

(requiring the court to value and distribute all marital assets). Accordingly, we

reverse the final judgment and remand this case to the trial court for the limited

purpose of distributing any marital assets not addressed in the settlement

agreement.

      REVERSED and REMANDED with directions.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.




                                        2